Citation Nr: 0509302	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-27 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected hemorrhoids.

2.  Entitlement to an initial compensable disability rating 
for service-connected genital condyloma.

3.  Entitlement to an initial compensable disability rating 
for service-connected erectile dysfunction.

4.  Entitlement to service connection for osteopenia with 
multiple joint symptoms.


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel




INTRODUCTION

The veteran served on active duty from June 1982 to August 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for 
hemorrhoids, erectile dysfunction, and genital condyloma and 
denied service connection for osteopenia with multiple joint 
symptoms, although the RO granted service connection for 
osteopenia with associated spine pain and, in a later rating 
decision dated in June 2004, has granted service connection 
for osteopenia of the left femur.  The veteran has appealed 
the denial of service connection for osteopenia with multiple 
joint symptoms and has appealed the initial ratings assigned 
for the three service-connected disabilities to the Board.  
The case is presently under the jurisdiction of the RO in 
Cleveland, Ohio.

The issue of service connection for osteopenia with multiple 
joint symptoms is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the time contemporaneous with the initial rating 
decision granting service connection in October 2002, the 
service-connected hemorrhoids have been manifested by small 
hemorrhoids and an anal fissure on one occasion with no 
evidence of persistent bleeding or anemia.  

2.  From the time contemporaneous with the initial rating 
decision granting service connection in October 2002, the 
service-connected genital condyloma has not been shown to 
have resulted in any genital warts, penile lesions, or other 
manifestations.

3.  Erectile dysfunction is currently manifested by 
complaints of decreased ability to have erections, for which 
Viagra has helped, and by the ability to have intercourse 
when an erection is present.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2004).  

2.  The criteria for an initial compensable rating for 
service-connected genital condyloma have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7899-7806 (2004).

3.  The criteria for an initial compensable rating for 
service-connected erectile dysfunction have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.115b, 
Diagnostic Code 7599-7522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

In this case, although the RO did not provide, prior to the 
initial decision on the claims for service connection in 
October 2002, notice of the information or evidence needed in 
order to substantiate those claims, such notice was provided 
to the veteran over the course of the appeal period before 
the case was sent to the Board on appeal.  Moreover, the RO 
readjudicated the claims in a June 2004 SSOC after providing 
him with this notice.  The only way that a procedural defect 
in the timing of the notification-i.e., of not giving the 
veteran notice before the initial adjudication of his claim--
can be cured is to give him the notice later and readjudicate 
his claim thereafter.  This action has been taken in this 
case.  Thus, the Board concludes for the reasons noted below 
that, under the circumstances of this case, remanding the 
case to give the veteran further notice would serve no useful 
purpose and that to decide the appeal now would not be 
prejudicial to him.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

First, the Board notes that, in this case, the appeal of the 
initial ratings for the three service-connected disabilities 
arises not from a "claim" but from a NOD filed with the 
RO's initial assignment of ratings upon granting service 
connection.  In such cases, VA regulations require a 
statement of the case (SOC) to be issued to inform the 
veteran of the laws and regulations pertaining to the appeal 
and the evidence on which the decision was based, and a VCAA 
notification letter is not necessary.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

Second, and more importantly, the SOC in this case, issued in 
August 2003, and a supplemental statement of the case (SSOC), 
issued in September 2003, cured the procedural deficiency, if 
any, involved when the RO did not send a VCAA letter prior to 
the initial adjudication of the veteran's claims for service 
connection because the SOC and SSOC, together with a letter 
sent in December 2003, fulfilled the requirements of a VCAA 
notification letter.  The SOC and SSOC informed the veteran 
not only of the laws and regulations pertaining to service 
connection and to his appeal of the disability ratings 
assigned but also of the reasons for the denial of higher 
ratings.  In informing him of the reasons for its actions, 
the RO was informing him of what evidence was lacking that he 
could submit to substantiate his appeal.  In response to 
these documents, the veteran submitted additional evidence 
pertaining to his claims.  The December 2003 VCAA 
notification letter informed him of the enactment of the VCAA 
and of its provisions and requirements.  In this letter, the 
RO informed the veteran of the information needed to 
substantiate his claim and what he needed to submit and what 
VA would obtain for him.  In reply to this letter, the 
veteran specifically notified the RO in December 2003 that he 
did not have any additional evidence to submit.

Thus, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case by the SOC, SSOC, and VCAA letter, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records and private 
medical records have been obtained.  The veteran has been 
afforded VA examinations to assess the degree of disability 
resulting from his service-connected conditions.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  Because the duties to 
notify and assist were met in this case, the Board concludes 
that remand is not required and this issue is ready for 
appellate review without prejudice to the veteran.

Appeal Of The Initial Ratings Assigned For
Service-Connected Hemorrhoids, Genital Condylomata,
And Erectile Dysfunction

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Hemorrhoids

The criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of disability resulting from 
hemorrhoids provides a noncompensable rating for mild or 
moderate hemorrhoids, external or internal.  A 10 percent 
rating is warranted for large or thrombotic, irreducible, 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is assigned with 
persistent bleeding and with secondary anemia or with 
fissures.

In this case, service medical records reflect the presence of 
hemorrhoids on several occasions.  In February 1996, a small 
thrombosed hemorrhoid was noted on examination.  The evidence 
most contemporaneous with the claim and with the initial 
rating decision granting service connection in October 2002 
includes a report of medical examination, dated in February 
2002, among the service medical records in which the examiner 
noted external hemorrhoids at that time and a history of 
hemorrhoids over the years with bleeding at times.  On a May 
2002 VA examination, the examiner noted that the veteran 
reported that he got flare-ups of hemorrhoids but that they 
were quiescent at the time of examination.  The examiner 
noted that this condition did not cause any physical 
impairment.  

On a July 2002 VA examination, the examiner noted on 
examination of the rectum that there was no evidence of any 
fistulas.  The veteran had small internal hemorrhoids with no 
evidence of any condyloma of the rectum externally.

Private treatment records, dated in October 2003, showed that 
the veteran was seen for complaints of rectal bleeding and 
provided a history of rectal bleeding for ten years and 
external hemorrhoids for six years.  Examination revealed 
nonbleeding hemorrhoids.  On follow-up examination later that 
month a fissure was noted on examination.  In November 2003, 
the veteran underwent a surgical procedure for an anal 
fissure.  It was noted that the veteran also had some skin 
tags in the area of the fissure.

On VA examination in April 2004, the examiner noted the 
records concerning the prior procedure for the anal fissure.  
On examination, the veteran had small non-tortuous external 
hemorrhoids present in the anal area.  There was no evidence 
of bleeding at present and no signs of anemia.

Based on this evidence, the Board finds that, since the time 
contemporaneous with the initial rating decision granting 
service connection in October 2002, the service-connected 
hemorrhoids have been manifested small hemorrhoids and an 
anal fissure on one occasion with no evidence of persistent 
bleeding or anemia.  Accordingly, the Board concludes that 
the criteria for an initial compensable rating for 
service-connected hemorrhoids have not been met because there 
has been no evidence of large or thrombotic, irreducible, 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences, or evidence of persistent bleeding and 
with secondary anemia or with fissures.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).  
With regard to the fissures, the Board notes that there has 
been only one anal fissure shown on examination which has 
been treated, and therefore the requirement for a rating of 
20 percent for a condition manifested by fissures has not 
been met.  Moreover, because the degree of disability has not 
increased following the assignment of the initial rating to 
an extent that would warrant a compensable evaluation, a 
"staged" rating is not warranted in this case.  Fenderson, 
12 Vet. App. at 126.  Accordingly, the appeal of the initial 
assignment of a noncompensable rating for service-connected 
hemorrhoids must be denied.

Genital Condyloma

Because genital condyloma is not a disability that is 
specifically listed in the VA Schedule for Rating 
Disabilities, the RO has rated this disability analogously 
under the criteria for evaluating the degree of disability 
resulting from dermatitis or eczema.  38 C.F.R. § 4.20 (When 
a condition is encountered that is not listed in the rating 
schedule, it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous); 38 C.F.R. § 4.118, Diagnostic Code 
7806.  In this case, the criteria for evaluating dermatitis 
or eczema are appropriate to rate the veteran's genital 
condyloma because the evidence shows that the 
service-connected genital condyloma is manifested by genital 
warts or other lesions affecting the skin of the penis.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (Board 
should provide an explanation for a diagnostic code used for 
a disorder that must be rated analogously to another 
disorder).

Under the rating criteria provided by Diagnostic Code 7806, a 
noncompensable rating is assigned for dermatitis or eczema, 
affecting less than five percent of the entire body or less 
than five percent of exposed areas affected, and; no more 
than topical therapy is required during a period of twelve 
months.  A 10 percent rating is assigned where at least five 
percent but not more than 20 percent of the entire body is 
affected, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the twelve month period.  A 30 percent rating is assigned 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118 
Diagnostic Code 7806.

In this case, service medical records reflect that the 
veteran was treated many times from 1992 to 1999 for genital 
warts and lesions on his penis resulting from genital 
condyloma.  The evidence most contemporaneous with the claim 
and with the initial rating decision granting service 
connection in October 2002 includes a May 2002 VA examination 
report, the veteran provided a history of a recurrence of 
genital warts and of using medication up to a month before 
the May 2002 VA examination.  No genital warts were present 
on examination.

On VA examination in July 2003, the veteran gave a history of 
having been treated for penile condyloma in service and 
stated that he had no current lesions but that they did occur 
occasionally.  On examination, the penis was normal and there 
were no evident lesions anywhere on the veteran's penis.  
Similarly, on VA examination in April 2004, the examiner 
noted that the penis was normal and the penis shaft was 
normal.  There was no evidence of any active lesions on the 
veteran's penis.  The examiner took a color photograph of the 
veteran's penis which is included in the claims file with the 
examination report.  No lesions on the penis are shown in 
this photograph.

Based on this evidence, the Board concludes that a 
compensable rating for genital condyloma is not warranted in 
this case.  The medical evidence does not show that at any 
time since 1999 has at least five percent but not more than 
20 percent of the entire body been affected by manifestations 
of genital condyloma, or that at least 5 percent, but less 
than 20 percent of exposed areas have been affected, or that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required for a total 
duration of less than six weeks during a twelve month period.  
Although penile lesions were evident in the service medical 
records in the 1990s and treated with drugs at that time, the 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection in October 2002 
does not show any genital warts, penile lesions, or other 
manifestations of genital condyloma.  

VA compensation is provided for current disability and not 
disability that manifested itself in the past but is not 
shown currently.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Accordingly, the Board concludes that the 
criteria for an initial compensable rating for 
service-connected genital condyloma have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118 Diagnostic Code 7806.  
Moreover, because the degree of disability has not increased 
following the assignment of the initial rating to an extent 
that would warrant a compensable evaluation, a "staged" 
rating is not warranted in this case.  Fenderson, 12 Vet. 
App. at 126.  Accordingly, the appeal of the initial 
assignment of a noncompensable rating for service-connected 
genital condyloma must be denied.

Erectile Dysfunction

The veteran was seen in service in November 2001 for 
complaints of erectile dysfunction and was started on a trial 
of Viagra.  On a May 2002 VA examination, the veteran 
provided a history for which he was prescribed Viagra which 
he stated helped him from time to time.  Examination of the 
external genitalia was normal.  On a July 2003 VA 
examination, the veteran noted decreased ability to have 
erections over the past year but reported that when he did 
get an erection he was able to have intercourse.  Physical 
examination of the penis and testicles was normal.  

Because erectile dysfunction is not a disability that is 
specifically listed in the VA Schedule for Rating 
Disabilities, the RO has rated this disability analogously 
under the criteria for evaluating deformity of the penis with 
loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, 
Diagnostic Code 7522.  These criteria are appropriate because 
they contemplate the function affected and the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20; see Pernorio, 2 Vet. App. at 629.  
Diagnostic Code 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power. 

In this case, the veteran has been assigned a noncompensable 
evaluation for erectile dysfunction under Diagnostic Code 
7522 and granted special monthly compensation for loss of use 
of a creative organ.  The Board concludes that, because no 
deformity of the penis has been shown on examination and 
because there is only decreased erectile power and not 
complete loss, the requirements for a compensable rating are 
not met in this case, and the preponderance of the evidence 
is against the appeal for a compensable rating.  38 C.F.R. 
§ 4.31 (In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met).  Accordingly, the 
appeal must be denied.  


ORDER

An initial compensable disability rating for 
service-connected hemorrhoids is denied.  

An initial compensable disability rating for 
service-connected genital condyloma is denied.  

An initial compensable disability rating for 
service-connected erectile dysfunction is denied.  


REMAND

Service Connection For Osteopenia With Multiple Joint 
Symptoms

Reasons for remand:  Medical evidence has been received after 
the last SSOC without a waiver from the veteran of the right 
to RO review in the first instance and the medical evidence 
currently is inadequate to decide the appeal.  The RO has 
granted service connection for osteopenia with associated 
spine pain (now rated as dorsolumbar strain) and osteopenia 
of the left femur because these two areas were shown to be 
affected by osteopenia in service.  The veteran seeks service 
connection for osteopenia of multiple joints, contending, in 
essence that osteopenia probably affects other joints as well 
even though other joints have not been specifically tested 
for osteopenia.  In support of his contention, he has 
recently submitted a statement, dated in June 2004, from a 
private physician, M. F. M., M.D., as follows:

[The veteran] has osteopenia in lumbar 
spine [and] hip.  These are the areas 
commonly checked due to their critical 
nature.  However, the disease may be 
elsewhere across the skeletal system in 
various degrees.  I do not check further 
beyond hip and lumbar spine.

The veteran has not waived his right to have the RO review 
this evidence in the first instance, and therefore remand is 
required to have the RO do so.  See Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(emphasizing that the Board's is "primarily an appellate 
tribunal," and holding 38 C.F.R. § 19.9(a)(2) to be invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the "agency of original jurisdiction" (AOJ) for 
initial consideration and without having to obtain the 
appellant's waiver).

In addition, the Board finds the medical evidence of record 
in this case inadequately addressed this matter raised by the 
appellant and therefore additional development of the 
evidence is necessary in order to decide the appeal.  
38 C.F.R. § 3.159(c)(4).  Concerning this, the Board notes 
that in March 2004 the RO sought a medical opinion as to 
whether there was any evidence of osteopenia other than in 
the back and left hip.  In an April 2004 report, a VA 
orthopedist concluded as follows:

Osteopenia is a systemic illness 
involving all of his bones even though 
the specific tests were to the back and 
the hip causing him systemic bone pain 
and predisposing him to fracture.

This opinion, although still legible, was crossed out with a 
pen by "ABS" later in April and the following substituted 
for the orthopedist's conclusion:

Osteopenia means only that bone density 
is decreased, however in and of itself 
the condition does not cause pain or 
limitation.

The Board cannot accept ABS's conclusion because there is 
nothing in the record to indicate who ABS is and what his/her 
areas of expertise or qualifications are to cross out the 
examining doctor's opinion and substitute his/her own for it.  

In addition, ABS has not addressed the primary medical issue 
in the case which is whether osteopenia is a "systemic" 
illness or disease which, although shown only in the back and 
left hip in service, warrants service connection in general 
and not just for specific joints affected in service.  If so, 
whether or to what extent it causes pain or limitation of 
motion may be relevant to a decision about the disability 
rating to be assigned but is not relevant to whether service 
connection should be granted for osteopenia generally or 
merely for specific joints affected in service.  Accordingly, 
remand is required for additional medical opinion to resolve 
this matter. 

Accordingly, this issue is REMANDED for the following 
development:

1.  The RO should seek to obtain all 
records of treatment from M. F. M., M.D., 
whom the veteran has referred to as his 
"osteopenia specialist" and who 
provided a statement dated in June 2004.

2.  If possible, the RO should indicate 
for the record who "ABS" is who crossed 
out the April 2004 opinion of the VA 
orthopedist in this case.

3.  Whether or not the RO is able to 
accomplish the action requested in 
paragraph #2 above, the RO must arrange 
for a consultation by an appropriate VA 
specialist who will describe the nature 
of osteopenia in the report and who, 
based on review of the medical evidence 
in this particular case, will render a 
medical opinion.  If examination of the 
veteran is necessary in order to obtain 
the information needed, the RO should 
arrange for an examination as well.  

The examiner should describe the nature 
of osteopenia generally in the report and 
should specifically state whether 
osteopenia is a "systemic" disease or 
illness affecting the bones generally 
such that, although shown only in the 
back and left hip in service, it should 
be considered as a disease of the bones 
in general and not necessarily limited to 
the back and left hip.  

4.  The RO should readjudicate the claim 
for service connection for osteopenia of 
multiple joints considering the evidence 
in its entirety.  If the benefit sought 
on appeal remains denied, the RO should 
provide the veteran with a SSOC and an 
appropriate amount of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


